[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             March 22, 2006
                               No. 05-14557
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                      D. C. Docket No. 04-00234-CR-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DONDRELL CAPERS,
a.k.a. Tony Goss,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 22, 2006)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Dondrell Capers appeals his 80-month sentence for possession of a firearm
by a convicted felon in violation of 18 U.S.C. § 922(g). Capers argues that the

sentence should be vacated because the court erred in its consideration of the

mitigating factors he raised under 18 U.S.C. § 3553(a) and, relatedly, because 80

months is unreasonably long. Upon review of the record and consideration of the

parties’ briefs, we discern no reversible error.

      After hearing Capers’s § 3553(a) arguments regarding mitigating

circumstances, the district court clearly stated that it “considered the factors as

outlined in 18 U.S.C. 3553” in “determining what would be an appropriate

sentence . . . .” Capers calls this acknowledgment inadequate, arguing that a court

must “address and either accept or reject factors raised and submitted for

consideration at sentencing.” A district court must consider the mitigating factors

listed in 18 U.S.C. § 3553(a), but it need not explain each factor’s applicability and

relation to the sentence actually imposed. United States v. Talley, 431 F.3d 784,

786 (11th Cir. 2005). A simple “acknowledgment by the district court that it has

considered the defendant’s arguments and the factors in section 3553(a) is

sufficient . . . .” Id. We find that this requirement was adequately met in the

present case. Absent evidence to the contrary, we have no cause to conclude that

the court’s avowed consideration of § 3553(a)’s effect on Caper’s sentence failed

to encompass the arguments it had just solicited on that score. Under such



                                            2
circumstances, a court’s “failure” to specifically address the content of defendant’s

arguments is analytically equivalent to a court’s “failure,” upheld in Talley, to

enumerate and explain each of the mitigating factors it purports to have considered.

      Capers’s challenge to the length of his sentence also fails. A sentencing

court must correctly calculate the sentencing range advised under the Sentencing

Guidelines. United States v. Crawford, 407 F.3d 1174, 1178-79 (11th Cir. 2005).

It “may [then] impose a more severe or more lenient sentence,” so long as the

sentence is reasonable. Id. at 1179. The burden on appeal rests with the party

alleging unreasonableness, and this Court ordinarily expects to uphold as

reasonable an otherwise sound sentence that falls within the advisory Guidelines

range. Talley, 431 F.3d at 788 (11th Cir. 2005). Capers is unable to overcome

these premises. Despite his extensive criminal history, and his second conviction

on this very offense, Capers was sentenced at the lower end of the advisory

Guideline range and 40 months below the 120-month statutory maximum sentence.

      AFFIRMED.




                                           3